DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is related to digital imaging that can be used for pathological diagnosis or the like.
Applicant uniquely claimed a distinct feature in the independent claim 1, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “generate an image based on the interpolated first pixel value of the first pixel; and Page 2 of 16Application No. 16/928,290 Reply to Office Action of February 22, 2022 and Advisory Action of May 2, 2022 detect a first edge based on application of a first edge detection algorithm on the interpolated second pixel value of the second pixel.” 

Jeffrey (US 20060050082 Al), the closest prior art of record founded, discloses many of the limitations of the claims. However, Jeffrey, either, singularly or in combination with other prior art of record, fails to anticipate or render the above underlined limitations obvious.
Independent claims 14 and 15 recite features similar to the features discussed above. Therefore, the independent claims are allowable for analogous reasons.
Dependent claims 2-13 and 16 are allowed for the reasons concerning the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625. The examiner can normally be reached Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FABIO S LIMA/Primary Examiner, Art Unit 2486